DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, 12-14, 16, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morinaga et al. [U.S. Patent No. 5003279] in view of Mizushima et al. [U.S. Patent No. 7277001], Kaino et al. [JP08138948 A] and Kaga [JP2015076653A].
Regarding claim 1, Morinaga discloses an electronic component (Fig. 4) comprising: a molded body (e.g., magnetic core 2, column 2, lines 20-25) containing a magnetic powder (e.g., ferrite, column 2, lines 23-26); and

Morinaga further discloses base layer (e.g., silver paste) mixed with insulating oxide (e.g., titanium oxide, column 2, lines 30-33) to decrease eddy current at the terminals.
Morinaga discloses the instant claimed invention discussed above except for the magnetic body has resin as a binder; an oxide film covering at least a portion of a surface of the molded body; the base layer formed on a surface of the oxide film.
Kaino discloses an oxide film (e.g., layer 2, Abstract) covering at least a portion of a surface of the molded body of magnetic core 1 (Abstract, Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use oxide film covering at least a portion of a surface of molded body of magnetic core as taught by Kaino to the magnetic core of Morinaga to protect the magnetic core from damage due to vibration or impact and further apply the base layer of Morinaga on the oxide layer to have the same effectiveness of decreasing eddy current at the terminals. 
Mizushima discloses magnetic body containing molded magnetic powder (e.g., ferrite powder) with resin as a binder (column 8, lines 23-36).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have magnetic body containing magnetic 
Kaga discloses external electrode (e.g., 116, Fig. 7) on a substrate (e.g., 110, Fig. 7) includes a base layer that contains at least one of Cr, Ti (see English translation).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have external electrode containing a base layer Chromium as taught by Kaga to the electronic component of Morinaga in view of Mizushima and Kaino to provide the external electrode with a layer of high melting metal that provides good adhesion to an oxide layer similar to a glass substrate 110 of Kaga.
Regarding claim 3, Kaino discloses the oxide film (e.g., 2, Abstract) contains a metal oxide (e.g., titanium oxide) to which an organic chain (e.g., epoxy resin) is bonded (Paragraph 0013-0014).
Regarding claim 4, Kaino discloses in the oxide film, an amount of a metal element (e.g., titanium filler, Paragraph 0016) to which an organic chain is bonded is from about 0.5-fold to about 1.5-fold the amount of a metal element to which no organic chain is bonded (e.g., amount of metal element titanium, filler, is more than 0.5 fold or 5-70 wt%, according to Paragraph 0016).
Regarding claim 5, Kaino discloses the oxide film contains TiO, titanium oxide (Paragraph 0013).
Regarding claim 6, Kaino discloses the organic chain contains an epoxy group (Paragraph 0014).

 Regarding claim 8, Morinaga discloses the molded body 2 is wound with a wire (e.g., 4, column 2, lines 26-27), and
an end portion of the wire 4 is connected to the external electrode (e.g., 16a, 16b, column 2, lines 20-30, Fig. 1 and 4).
Regarding claim 9, Morinaga discloses the instant claimed invention discussed above except for the oxide film is further interposed between the wire and the molded body.
Kaino discloses the oxide film 2 is further interposed between wire (e.g., coil 30) and molded body (e.g., core 1) (see Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have oxide film interposed between wire and magnetic core as taught by Kaino to the inductor device of Morinaga to further insulate the wire from the core aside from providing durability to the core.
Regarding claim 10, Kaino discloses the oxide film 2 covers an entire surface of the molded body 1 (Abstract, Fig. 1).
Regarding claim 12, Kaino discloses the oxide film contains TiO, titanium oxide (Paragraph 0013).
Regarding claim 13, Kaino discloses the organic chain contains an epoxy group (Paragraph 0014).

Regarding claim 16, Mizushima discloses the binder is an epoxy resin (column 8, line 29-31).
Regarding claim 17, Mizushima discloses the binder is an epoxy resin (column 8, line 29-31).
Regarding claim 19, Morinaga discloses the molded body 2 is wound with a wire (e.g., 4, column 2, lines 26-27), and
an end portion of the wire 4 is connected to the external electrode (e.g., 16a, 16b, column 2, lines 20-30, Fig. 1 and 4).
Regarding claim 20, Kaino discloses the oxide film 2 covers an entire surface of the molded body (e.g., core 1) (Abstract, Fig. 1).

Response to Argument

Applicant's arguments with respect to claims 1, 3-10, 12-14, 16, 17, 19 and 20 have been considered but are moot in view of the new ground(s) of rejection.
With regards to the amendment of claim 1, Kaga discloses external electrode (e.g., 116, Fig. 7) on a substrate (e.g., 110, Fig. 7) includes a base layer that contains at least one of Cr, Ti (see English translation).
It would have been obvious to one having ordinary skill in the art to have external electrode containing a base layer Chromium or Titanium as taught by Kaga to the 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132.  The examiner can normally be reached on M-F, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.S.B/           Examiner, Art Unit 2837                                                                                                                                                                                             
                                                                                                                                                                                         
/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837